DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 9/9/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3, line 2, “the collectible data” should read --the participant data--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 18:
Claims 1 and 18 are drawn to an abstract idea without significantly more. The claims recite applying a recording apparatus to a participant in an event; activating the recording apparatus and recording participation data as the participant engages in the event; loading the participant data from the recording apparatus; incorporating the participant data into the collectible item; selling a collectible item related to an event before occurrence of the event; as or after the event occurs, creating the collectible item; and delivering the collectible item after the event has occurred. 
Under the Step 2A Prong One, the limitations of applying a recording to a participant in an event; activating the recording and recording participation data as the participant engages in the event; loading the participant data from the recording; incorporating the participant data into the collectible item; as or after the event occurs, creating the collectible item; and delivering the collectible item after the event has occurred, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and the limitation selling a collectible item related to an event before occurrence of the event, as stated, is a process that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “recording apparatus” language, “applying”, “activating”, “loading”, “incorporating”, “selling”, “creating”, and “delivering” in the context of this claim encompass the human activity. The series of steps including applying, activating, loading, incorporating, creating, and delivering belong to a typical following rules or instructions, and the step including selling belong to a typical sales activities or behaviors, because all the steps can be performed manually.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – recording apparatus. The recording apparatus is recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The recording apparatus, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since all the steps are recited in a high-level of generality, the scope of right of the claims is not different from that of conventional methods, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-17 and 19-20:
Dependent claims 2-17 and 19-20 include additional limitations, for example, creating a non-fungible token linked to at least a portion of the participant data, storing the non-fungible token in a non-transitory memory, storing the collectible data in a memory physically forming the collectible item, a card, physiological data of the participant, data related to the motion of the participant, audio and video data, an object or piece of apparel used in the event, a horse, a human, the events, storing data related to the event along with the participant data in the collectible item, selling a right to receive the collectible item to a buyer in advance of an event, providing the collectible item to the buyer following the event, the participant data determined by the buyer, allowing the buyer to access the participant data being collected during the event, enabling access by the buyer to digital content, physically delivering the collectible item to the buyer, a physical object worn during the event by a participant in the event, storing data from the recording apparatus in the physical object, and a digital collectible item, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)). Especially, non-fungible token, non-transitory memory, memory, digital content, digital collectible item, or steps or functions related to the elements do not improve the functioning of a computer or any other technology or technical field.
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-17 and 19-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 20030097307 A1; already of record in IDS; hereinafter Greene).
With respect to claim 1:
Greene teaches A method of creating a collectible item comprising: (See at least Greene: Abstract)
applying a recording apparatus to a participant in an event; (By disclosing, the task of recording the live event will be performed by a professional recording company that has been retained for the job by the artist or other holder of rights. In addition, the recordings may be performed with audio/video recorders. See at least Greene: [0027] & [0039])
activating the recording apparatus and recording participation data as the participant engages in the event; (As stated above, see at least Greene: [0027] & [0039])
loading the participant data from the recording apparatus; and (By disclosing, “copies” of the recording refers to any manner of reproduction of the recording that is suitable for mass production and distribution. See at least Greene: [0028])
incorporating the participant data into the collectible item. (As stated above, see at least Greene: [0028])
With respect to claim 3:
Greene teaches the method of claim 1, as stated above.
Greene further teaches wherein incorporating the participant data into the collectible item comprises storing the collectible data in a memory physically forming the collectible item. (By disclosing, the audio/video data are downloaded and incorporated into CDs, DATs, VHS, or DVDs. See at least Greene: [0027]-[0028])
With respect to claim 4:
Greene teaches the method of claim 3, as stated above.
Greene further teaches wherein the collectible item is a card. (By disclosing, the “collector’s items” may be any articles pertaining to the live event. For example, the “collector’s items” may comprise event-specific clothing (e.g., shirts, jackets, shorts, etc.), hats, pins, audio or video recordings (as described above in connection with the method 10 of FIG. 1), posters, novelty stickers, trading cards, sports memorabilia, books and jewelry. See at least Greene: [0042])
With respect to claim 6:
Greene teaches the method of claim 1, as stated above.
Greene further teaches wherein the participation data includes data related to the motion of the participant. (By disclosing, in the case of a live choreographic performance, the recording is preferably at least a video recording, and possibly an audio/visual recording. See at least Greene: [0027])
With respect to claim 7:
Greene teaches the method of claim 1, as stated above.
Greene further teaches wherein the participation data includes at least one of audio and video data. (By disclosing, the “recording” preferably comprises an audio recording, a video recording, a transcript, or some combination thereof. See at least Greene: [0027]-[0028])
With respect to claim 8:
Greene teaches the method of claim 1, as stated above.
Greene further teaches wherein the collectible item includes an object or piece of apparel used in the event. (By disclosing, the “collector’s items” may comprise event-specific clothing (e.g., shirts, jackets, shorts, etc.), hats, pins, audio or video recordings (as described above in connection with the method 10 of FIG. 1), posters, novelty stickers, trading cards, sports memorabilia, books and jewelry. See at least Greene: [0042]; Fig. 1) 
With respect to claim 10:
Greene teaches the method of claim 1, as stated above.
Greene further teaches wherein the participant is a human, and the event is one of a tennis match, a soccer match, a football game, a baseball game, a basketball game, a track and field event, a golf match, a hockey game, an equestrian event, a fishing tourney, a shooting competition, an e-sports event, or a combat event. (By disclosing, “live event” may be live sporting event (e.g., professional or amateur football, baseball, hockey, basketball, soccer, volleyball, etc.). See at least Greene: [0026]) 
With respect to claim 11:
Greene teaches the method of claim 1, as stated above.
Greene further teaches further comprising storing data related to the event along with the participant data in the collectible item, wherein the data related to the event comprises at least one of: audio, video or image from the event; statistical data related to the event; and a result of the event. (As stated above, see at least Greene: [0028] & [0042]) 
With respect to claim 12:
Greene teaches the method of claim 1, as stated above.
Greene further teaches A method of creating and selling a collectible item, comprising: (See at least Greene: Abstract) 
in advance of an event, selling a right to receive the collectible item to a buyer; (By disclosing, providing an opportunity for prospective event ticket purchasers to pre-purchase collector's items pertaining to a live event. See at least Greene: [0014] & [0031]) 
performing the method of claim 1 to create the collectible item; and (As stated above with respect to claim 1, see at least Greene: Abstract; [0014] & [0031]) 
following the event, providing the collectible item to the buyer. (By disclosing, distributing at least some of the manufactured copies of said recording to those that pre-purchased them. See at least Greene: Abstract; [0014] & [0031]) 
With respect to claim 13:
Greene teaches the method of claim 12, as stated above.
Greene further teaches wherein the participant data is determined by the buyer. (By disclosing, the purchasers choose the collector’s items (including the participant data). See at least Greene: [0014] & [0043]) 
With respect to claim 14:
Greene teaches the method of claim 12, as stated above.
Greene further teaches further comprising, during the event, allowing the buyer to access the participant data being collected during the event. (By disclosing, providing an opportunity for prospective event ticket purchasers to pre-purchase a license to view a broadcast of a recording of at least a portion of a live event. See at least Greene: [0015]) 
With respect to claim 15:
Greene teaches the method of claim 12, as stated above.
Greene further teaches wherein the step of providing the collectible item to the buyer comprises enabling access by the buyer to digital content. (As stated above with respect to claim 14, see at least Greene: [0015] & [0047]) 
With respect to claim 16:
Greene teaches the method of claim 12, as stated above.
Greene further teaches wherein the step of providing the collectible item to the buyer comprises physically delivering the collectible item to the buyer. (By disclosing, the pre-purchased copies of a recording is distributed to the purchaser, for example, through the mail delivery system. See at least Greene: Abstract; [0036]) 
With respect to claim 17:
Greene teaches the method of claim 12, as stated above.
Greene further teaches wherein the step of providing the collectible item to the buyer comprises enabling access by the buyer to digital content and physically delivering the collectible item to the buyer. (As stated above with respect to claims 14-15, see at least Greene: [0015], [0036] & [0047]) 
With respect to claim 18:
Greene teaches A method of making and selling a collectible item, comprising: (See at least Greene: Abstract) 
selling a collectible item related to an event before occurrence of the event; (As stated above with respect to claim 1, see at least Greene: Abstract; [0014] & [0031]) 
as or after the event occurs, creating the collectible item; and (As stated above with respect to claim 1, see at least Greene: Abstract; [0014] & [0031]) 
delivering the collectible item after the event has occurred. (As stated above with respect to claim 1, see at least Greene: [0015] & [0036])
With respect to claim 19:
Greene teaches the method of claim 18, as stated above.
Greene further teaches wherein the collectible item is a physical object worn during the event by a participant in the event, the physical object including a recording apparatus configured to capture data related to the participant's physical state or actions during the event, wherein creating the collectible item comprises storing data from the recording apparatus in the physical object. (By disclosing, the purchaser purchase a personal license to make his or her own independent recording of the live event they will attend (e.g., by means of a personal audio/video recorder). That is, the specific license-purchaser may be interpreted as a participant, who ‘wears’ the personal audio/video recorder to produce the recordings, the physical object. See at least Greene: [0039] & [0041]-[0042]) 
With respect to claim 20:
Greene teaches the method of claim 18, as stated above.
Greene further teaches wherein the collectible item is a digital collectible item comprising data related to the actions or physical state of a participant in the event during the event. (By disclosing, the copies of the recording may be digital audio tapes (DATs) or digital videodiscs (DVDs). See at least Greene: [0027]-[0028]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, as applied to claim 1, in view of Kang et al. (US20220198418A1: hereinafter Kang).
With respect to claim 2:
Greene teaches the method of claim 1, as stated above.
However, Greene does not teach wherein incorporating the participant data into the collectible item comprises creating a non-fungible token linked to at least a portion of the participant data, and storing the non-fungible token in a non-transitory memory.
Kang, directed to systems and methods for commerce in a distributed system with blockchain protocols and smart contracts and thus in the same field of endeavor, teaches wherein incorporating the participant data into the collectible item comprises creating a non-fungible token linked to at least a portion of the participant data, and storing the non-fungible token in a non-transitory memory. (By disclosing, the non-fungible token may be digitally representative of a specific seat at the live event, and may be populated in a user's digital wallet (e.g., digital ticket wallet stored on a user's smartphone). See at least Kang: [0052] & [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of selling and distributing articles associated with live events teachings of Greene to incorporate the systems and methods for commerce in a distributed system with blockchain protocols and smart contracts teachings of Kang for the benefit of using non-fungible tokens for digital assets. (See at least Kang: [0047])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, as applied to claim 1, in view of Canterbury et al. (US 20200351094 A1: hereinafter Canterbury).
With respect to claim 5:
Greene teaches the method of claim 1, as stated above.
However, Greene does not teach wherein the participation data includes physiological data of the participant.
Canterbury, directed to biosignature-based tokenization of assets in a blockchain and thus in the same field of endeavor, teaches wherein the participation data includes physiological data of the participant. (By disclosing, biosignature of biological samples such as structure, disease state, color, size, shape, viscosity, degree of oxidation, etc. (physiological data) may be tokenized to non-fungible tokens. See at least Canterbury: [0041]-[0042] & [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of selling and distributing articles associated with live events teachings of Greene to incorporate the biosignature-based tokenization of assets in a blockchain teachings of Canterbury for the benefit of tokenization of biosignature into NFTs. (See at least Canterbury: [0041]-[0042] & [0019])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, as applied to claim 1, in view of Blach et al. (US 20050144031 A1: hereinafter Blach).
With respect to claim 9:
Greene teaches the method of claim 1, as stated above.
However, Greene does not teach wherein the participant is a horse.
Blach, directed to event participation and thus in the same field of endeavor, teaches wherein the participant is a horse. (By disclosing, an “entrant” of an event can include an asset such as horse in an equine event (e.g., a horse racing, jumping, steeple chasing, dressage or other showing event, etc.). In addition, the remuneration associated with the remuneration right can also include a right to various memorabilia of the event (e.g., an autographed photograph of the entrant, a photo of the event, a commemorative ring, a collectible figurine, etc.). See at least Blach: [0010] & [0015]-[0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of selling and distributing articles associated with live events teachings of Greene to incorporate the event participation teachings of Blach for the benefit of event participation. (See at least Blach: Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Toole (US10762514B1) teaches filtering and stratification for identification of high value participants at live events in real-time.
Youb et al. (US20220261882A1) teaches method for creating commodity assets from unrefined commodity reserves utilizing blockchain and distributed ledger technology, including tokenized collectibles of NBA highlights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685